Title: From George Washington to Board of War, 30 May 1781
From: Washington, George
To: Board of War


                        Gentlemen

                            Head Quarters New Windsor 30th May 1781.
                        
                        Inclosed are the Copies of the letters and papers from the Marquis de la Fayette transmitted in yours of the
                            26th.
                        I have recd Mr Carletons letter of the 22d inclosing one from Capt. swan on the subject of what he conceives
                            an injury respecting his Rank. As he states no particulars, I do not know upon what he founds his claim to the Majority of
                            the 1st Regt—But of this I am certain, that the date of his present Commission can alone determine the point, as he
                            entered the service— a Captain the beginning of the year 1777— and consequently can have no prior claims. I have the honor
                            to be &c.                            
(June 5th Duplicate)The Original was intercepted in the last Mail with the Copies of which it is impossible for the Gentlemen of my family to make out Duplicates, at prest and perform the other indespensable duties of the Office.
                    